Name: Commission Regulation (EEC) No 3607/84 of 19 December 1984 extending the period of application of Regulations (EEC) No 3750/83, (EEC) No 3751/83 and (EEC) No 3752/83 derogating in respect of the countries of the Association of South-East Asian Nations, the countries of the Central American common market and the countries which have signed the Cartagena Agreement (Andean Group), from Regulation (EEC) No 3749/83
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  Asia and Oceania;  extra-European organisations
 Date Published: nan

 21 . 12. 84 Official Journal of the European Communities No L 333/35 COMMISSION REGULATION (EEC) No 3607/84 of 19 December 1984 extending the period of application of Regulations (EEC) No 3750/863, (EEC) No 3751/83 and (EEC) No 3752/83 derogating in respect of the countries of the Asso ­ ciation of South-East Asian Nations, the countries of the Central American common market and the countries which have signed the Cartagena Agreement (Andean Group), from Regulation (EEC) No 3749/83 HAS ADOPTED THIS REGULATION : Article 1 The rules set out in Regulation (EEC) No 3750/83, (EEC) No 3751 /83 and (EEC) No 3752/83 shall remain in force for the application of tariff preferences granted by the European Economic Community in respect of certain products from developing countries . Article 2 The regional cumulation system set out in Regulation (EEC) No 3750/83 shall be extended to Brunei Darus ­ salam. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, for the purposes of implementation of the provisions concerning the tariff preferences granted by the Community for certain products originating in developing countries, rules of origin are by Commis ­ sion Regulation (EEC) No 3749/83 ('), hereinafter called 'the basic Regulation', laid down concerning the conditions under which these products acquire the status of originating products and the mode of proof and verification of their status ; Whereas, since the period of application of the basic Regulation has been extended to cover 1985, it is necessary to extend the period of application of Commission Regulation (EEC) No 3750/83, (2), (EEC) No 3751 /83 0, and (EEC) No 3752/83 (4), accordingly ; Whereas Brunei Darussalam has joined the Associa ­ tion of South-East Asian Nations (ASEAN) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Origin, Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1984. For the Commission Karl-Heinz NARJES  Member of the Commission (') OJ No L 372, 31 . 12 . 1983, p. 1 . ( 2) OJ No L 372, 31 . 12. 1983, p . 57. (3) OJ No L 372, 31 . 12. 1983, p. 60 . (4 OJ No L 372, 31 . 12. 1983, p . 63 .